Title: From John Adams to William Tudor, 24 July 1774
From: Adams, John
To: Tudor, William


     
      Dr. Sir
      Braintree July 24. 1774
     
     In this Retreat I promise myself, much Pleasure from the Letters of my Friends in Boston,: and from none more than from yours. I rely upon it, you will not miss any convenient opportunity, of communicating any Thing of Importance that turns up,—even the Tittle Tattle of the Town, and the Anecdotes of private Social Life, will be acceptable.
     Your Interest and Advancement in Life, is an Object which I have much at Heart. The Times are very discouraging at present, but never fear. They will be better. They cant be much worse.
     I have Several Pieces of Advice to give you, and Proposals to make to you which I Shall communicate, as opportunity serves. One is that you procure yourself another office. The Situation you are now in, is not a good one. I should advise you by all Means, to look out and enquire, and provide yourself, as soon as you can with an Office in King Street,—in some of the most public Places round the Exchange. You may depend upon it These are the best Places in the Town. The best Spot in Queen Street is not to be compared to them. I have Experience enough of the Advantages and Disadvantages of Situation. And you may depend upon it, that no Gentleman old or young can be constant to an office, in any of those Places without Business if he is qualified to do it, as you unquestionably are. A Lawyer is Seen in one of these situations, every Hour in the Day by Multitudes who come from all Parts of the Province, the Continent the World, as well as the Town, and he grows to be considered as a capital Man insensibly. It is my clear opinion, you had better give double Rent there than in any other Place in Town.
     Another Thing let me Advise you, to omit no Opportunity of Speaking. Dont concern yourself a farthing whether your Cause is to be obtained or lost. Take care that you do Justice to it—and then let Justice be done it by the Court and Jury in their Departments also. The Loss of your Cause will not hurt your Reputation. Speaking in Public will certainly Serve it. It is necessary that you prepare yourself beforehand, for arguing your Causes, at your first Beginnings. Make a Brief of Minutes in every Case—and if you Set down and commit to writing every Word of an Argument you design to Use it will not be amiss. The Faculty of arguing Causes extempore is not natural to any Body. It is acquired by Use, and Time and Habit.
     I intended before I came out of Town to have given you an Invitation to take a Seat in my Pew at Dr. Coopers Meeting House. You had better go there than to hear Pemberton. You will be seen by more People, and those of more Weight and Consequence, and this will be of no Disservice to you. Besides you will certainly be entertained more according to your Taste, and your Soul will be edifyed full as well. My Pew is ever at your service, and I Should really be obliged to you, if you would fill my Place in it.
     It is of Some Importance in Boston to belong to a Fine Clubb and to choose and get admitted to a good one. I will talk with you further upon this Head when I see you.
     It is also of Consequence in Town to belong to some other Clubb. Clubbs in Boston are the Nurseries, of Statesmen Lawyers, Physicians, &c &c &c—and the Influence of them is not attended to by many, but it is very great.
     I want to take You into the Political Inquisition and examine your Principles in Government and your System of Politicks. You are like to enjoy a fair Inheritance in your Country, and are qualified to serve it—if your sentiments are like mine you cannot be an inactive Spectator of the Indignities she Suffers, without feeling and Resentment, but of this more hereafter. Keep this secret to yourself.
     
      John Adams
     
     